DETAILED ACTION

Status of Claims
This is a first office action on the merits in response to the application filed on 23 February 2021.
Claims 1-20 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 October 2021 and 14 June 2022 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "further comprising: in the block-producing period of the local node" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear what the term “the block-producing period of the local node” refers to as the term is not previously recited in the claim 14 nor any claims from which claim 14 depends on. The examiner notes that the term is recited in claim 13 which claim 14 does not depend on. For purposes of compact prosecution, the examiner will consider claim 14 to depend on claim 13 rather than claim 11 as currently presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-14, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayachandran et al. (US 20190278852 A1) in view of Yoo (US 20210342803 A1).

Regarding Claims 1, 11, and 15, Jayachandran discloses:

A method for processing blockchain transaction, executed by an endorser end, and the method comprising: obtaining a transaction request generated on an initiating node (See Jayachandran: Para. [0040] – “in step 291 the client node 201 initiates the transaction by constructing and sending a request to the peer node 281 which is an endorser”); 
performing at least one transaction execution control based on the transaction request (See Jayachandran: Para. [0041] – “the chaincode may also include specialized endorsement logic which can be used to determine whether to deny the transaction, approve/endorse the transaction”); and 
generating an endorsement signature for the transaction request and feeding back the endorsement signature to the initiating node in response to determining that a result of the at least one transaction execution control meets a transaction execution condition (See Jayachandran: Para. [0041] – “In step 292, the set of these values, along with the determination by the endorsing peer node 281 and the endorsing peer node's 281 signature is passed back as a proposal response”), 
enabling the initiating node to submit the at least one transaction request to a blockchain network based on the endorsement signature to perform a chaining operation (See Jayachandran: para. [0043] – “After successful inspection, in step 293 the client 201 assembles endorsements into a transaction and broadcasts the transaction proposal and response within a transaction message to the ordering node 284”).

Jayachandran fails to explicitly disclose:
Performing execution control specifically based on an actual service charge

However, in a similar field of endeavor, Yoo discloses processing a transaction after receiving and confirming a deposit/fee for said blockchain transaction/service (See Yoo: Para. [0142], Para. [0159])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date substitute the transaction on which the execution control disclosed by Jayachandran is based on for the transaction/service including a deposit/fee as disclosed by Yoo increasing the economic viability of the invention through built-in monetization of the invention’s services.

Regarding Claims 2 and 16, the combination discloses:
wherein determining that the result of the at least one transaction execution control meets the transaction execution condition comprises: combining at least one result of the at least one transaction execution control based on a preset logic rule to generate a final result, and determining whether the final result meets the transaction execution condition (See Jayachandran: Para. [0041] – “the chaincode may also include specialized endorsement logic which can be used to determine whether to deny the transaction, approve/endorse the transaction”).

Regarding Claims 3 and 17, the combination discloses:
wherein the preset logic rule comprises at least one or a combination of an AND relation and an OR relation of the at least one result (See Jayachandran: Para. [0041] – “the chaincode may also include specialized endorsement logic which can be used to determine whether to deny the transaction, approve/endorse the transaction” – It is clear to one of ordinary skill in the art that computerized logic constitutes at least a combination of AND/OR logic gates).

Regarding Claim 9, the combination discloses:
wherein the endorser end is configured on a blockchain node or configured to interact with a blockchain node based on a preset communication protocol (See Jayachandran: para. [0043] – “After successful inspection, in step 293 the client 201 assembles endorsements into a transaction and broadcasts the transaction proposal and response within a transaction message to the ordering node 284” – It is known to one of ordinary skill in the art that all nodes on a connected blockchain would communicate using a preset communication protocol in order to function properly).

Regarding Claim 10, the combination discloses:
before performing the at least one transaction execution control based on the actual service charge set in the transaction request, the method further comprising: determining whether an initiating account or the initiating node of the transaction request belongs to an organizer of the endorser end (See Jayachandran: Para. [0040] – Jayachandran discloses the transaction request using a client’s cryptographic credential to produce an attached unique signature. This can only be performed if the ownership of the initiating account is known/determined).

Regarding Claim 12, the combination discloses:
further comprising: receiving a transaction request submitted by a second blockchain node in the blockchain network; and refusing to executing the transaction request submitted by the second blockchain node in response to determining that the transaction request submitted by the second blockchain node does not comprise the endorsement signature (See Jayachandran: Para. [0042] – “If the client application intends to submit the transaction to ordering service 284 to update the ledger, the application determines if the specified endorsement policy has been fulfilled before submitting (e.g., did peer nodes necessary for the transaction both endorse based on customized endorsement logic, etc.) Here, the client may include only one of multiple parties to the transaction. In this case, each client may have their own endorsing node, and each endorsing node will need to endorse the transaction. The architecture is such that even if an application chooses not to inspect responses or otherwise forwards an unendorsed transaction, the endorsement policy will still be enforced by peers and upheld at the commit validation phase”)

Regarding Claim 13, the combination discloses:
after executing the transaction request, further comprising: packing a plurality of transaction request submitted by a local node into a current block in a block-producing period of the local node (See Jayachandran: Para. [0044] – Jayachandran discloses grouping multiple transaction within a block which is posted to the blockchain).

Regarding Claim 14, the combination discloses:
further comprising: in the block-producing period of the local node, refusing to pack the acquired transaction request into the current block when the acquired transaction request does not comprise the endorsement signature, or when a comprised endorsement signature does not belong to an organizer of the local node (See Jayachandran: Para. [0042] – “If the client application intends to submit the transaction to ordering service 284 to update the ledger, the application determines if the specified endorsement policy has been fulfilled before submitting (e.g., did peer nodes necessary for the transaction both endorse based on customized endorsement logic, etc.) Here, the client may include only one of multiple parties to the transaction. In this case, each client may have their own endorsing node, and each endorsing node will need to endorse the transaction. The architecture is such that even if an application chooses not to inspect responses or otherwise forwards an unendorsed transaction, the endorsement policy will still be enforced by peers and upheld at the commit validation phase” – Jayachandran discloses a submitted transaction not being posted to the blockchain/not being bundled in a block if the endorsement signature is not present).

Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayachandran in view of Yoo in further view of Moore et al. (US 7685076 B2).

Regarding Claims 4 and 18, the combination fails to explicitly discloses:
wherein performing the at least one transaction execution control based on the actual service charge set in the transaction request comprises: determining a consensus service charge of the transaction request based on a service charge computing rule of an intelligent contract on which the transaction request is based; determining that the result does not meet the transaction execution condition in response to determining that the actual service charge is less than the consensus service charge; and determining that the result meets the transaction execution condition in response to determining that the actual service charge is equal to or greater than the consensus service charge.

However, in a similar field of endeavor, Moore discloses performing a transaction execution control based upon a comparison on if a fee/invoice is greater or less than a predetermined range of values (See Moore: Claim 1)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the transaction execution control disclosed by Jayachandran for the control method based upon comparison to a predetermined value as disclosed by Moore increasing the overall consumer viability of the invention by allowing the machine to self-regulate fees to ensure that customer’s get more favorable deals.

Claim(s) 5-6 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayachandran in view of Yoo in further view of Moore and Ketharaju et al. (US 20220222662 A1).

Regarding Claims 5 and 19, the combination of Jayachandran, Yoo, and Moore discloses the method of claim 4 but fails to explicitly disclose:
wherein the transaction request comprises a plurality of transaction requests, performing the at least one transaction execution control based on the actual service charge set in the transaction request comprises: obtaining a sequence by ranking differences between actual service charges in the plurality of transaction requests and the consensus service charge in a descending order; and determining an execution order of the plurality of transaction requests based on the sequence.

However, in a similar field of endeavor, Ketharaju discloses a method for ranking service fees based on service cost (See Ketharaju: Para. [0037])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the ranking method disclosed by Ketharaju to streamline the comparison method disclosed by the combination of Jayachandran, Yoo, and Moore increasing the overall consumer viability of the invention by allowing the machine to self-regulate fees to ensure that customer’s get more favorable deals.

Regarding Claims 6 and 20, the combination discloses:
wherein the transaction request comprises a plurality of transaction requests, performing the at least one transaction execution control based on the actual service charge set in the transaction request comprises: determining a historical reference value based on actual service charges of transaction requests of existing blocks in the blockchain; determining that the result meets the transaction execution condition in response to determining that the actual service charge set in the transaction request is equal to or greater than the historical reference value; and determining an execution order of the plurality of transaction requests based on processing capability of the initiating node in response to determining that the actual service charge is less than the historical reference value (See Ketharaju: Para. [0037] – Ketharaju discloses performing comparison of a list of transaction present on a pre-established ledger which constitutes a historical reference value).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayachandran in view of Yoo in further view of Moore, Ketharaju and Li (US 20180276668 A1).

Regarding Claim 7, the combination of Jayachandran, Yoo, Moore, and Ketharaju discloses the method of claim 6 but fails to explicitly disclose:
wherein determining the execution order of the plurality of transaction requests based on the processing capability of the initiating node comprises: adding the transaction request to a waiting pool and making the transaction request to line up based on the actual service charge; and extracting a transaction request ranked first from the waiting pool, and determining that the transaction request meets the transaction execution condition when the initiating node is available in a current block-producing period.

However, in a similar field of endeavor, Li discloses a method for queueing transaction requests based on a set of criteria and characteristics (See Li: Para. [0071])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the queue/waiting pool functionality of Li organize the ranked transaction requests of the combination of Jayachandran, Yoo, Moore and Ketharaju increasing the efficacy of the invention through the use of an more optimal queuing computer algorithm

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayachandran in view of Yoo in further view of Moore, Ketharaju and Griegel et al. (US 20070203732 A1). 

Regarding Claim 8, the combination of Jayachandran, Yoo, Moore, and Ketharaju discloses the method of claim 6 but fails to explicitly disclose:
wherein determining the historical reference value based on the actual service charges of the transaction requests of the existing blocks in the blockchain comprises: calculating an average difference value based on a difference between an actual service charge in each transaction request in a last block of the blockchain and a consensus service charge, and determining the average difference as the historical reference value.

However, in a similar field of endeavor, Griegel discloses calculating an average difference value based on the difference between current transaction values and a previously determined average value (See Griegel: Para. [0193])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the average calculation method disclosed by Griegel to determine the historical value by which the ranking method disclosed by the combination of Jayachandran, Yoo, Moore and Ketharaju is performed increasing the overall accuracy of the inventions by leveraging multiple data points rather than a singular data point.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karame et al. (US 20180097779 A1) generally discloses a method of providing a transaction forwarding service in a blockchain based on a determination that a smart contract is eligible to be executed by the executing node.
Masashi (WO 2022102531 A1) generally discloses a management apparatus for controlling the quality of communication in a group of blockchain nodes during transaction and block-adding processes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685    


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685